           Case Pending No. 144 Document 1-2 Filed 10/18/20 Page 1 of 6


                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION

In re: HOTEL BOOKING ADA LITIGATIONS                            MDL No. ____________


                                  SCHEDULE OF ACTIONS

     Case Caption                       Court                Civil Action No.   Judge
1    Saim Sarwar                        District of          1:20-cv-02601-RC Rudolph Contreras
                                        Columbia
     v.

     1061 31st Street LLC
2    Saim Sarwar                        District of                             Timothy J. Kelly
                                        Columbia             1:20-cv-02775-
     v.                                                      TJK

     Tudor LP
3    Saim Sarwar                        Middle District of   3:20-cv-00099-     Clay D. Land
                                        George               CDL
     v.

     OMKAR RAJ 2017 LLC
4    Saim Sarwar                        Northern District    2:20-cv-00215-SCJ Steve C. Jones
                                        of Georgia
     v.

     Chatuge Resort Inc.
5    Saim Sarwar                        Northern District    2:20-cv-00216-SCJ Steve C. Jones
                                        of Georgia
     v.

     Maruti Investors of America Inc.
6    Saim Sarwar                        Southern District    5:20-cv-00124-     Lisa G. Wood
                                        of Georgia           LGW-BWC
     v.

     Jay Nidhi Inc.
7    Saim Sarwar                        Southern District    4:20-cv-00222-     William T. Moore
                                        of Georgia           WTM-CLR
     v.

     Karan LLC
           Case Pending No. 144 Document 1-2 Filed 10/18/20 Page 2 of 6


8    Saim Sarwar                       Central District of   2:20-cv-02273-     Eric I. Long
                                       Illinois              CSB-EIL
     v.

     Elim Ke Inc.
9    Saim Sarwar                       Southern District     3:20-cv-01045-     J. Phil Gibert
                                       of Illinois           JPG
     v.

     Amanda Kay Wilkinson d/b/a
     Lincoln Suites
10   Saim Sarwar                       District of           1:20-cv-11774-     William G. Young
                                       Massachusetts         WGY
     v.

     R.F. Daly Realty LLC
11   Saim Sarwar                       District of           1:20-cv-11779-     Denise J. Casper
                                       Massachusetts         DJC
     v.

     Aaria Hospitality LLC
12   Saim Sarwar                       District of           1:20-cv-11780-IT   Indira Talwani
                                       Massachusetts
     v.

     Hyannis Travel Inn Realty Trust
13   Saim Sarwar                       District of           1:20-cv-11781-IT   Indira Talwani
                                       Massachusetts
     v.

     Red Jacket Beach Limited
     Partnership
14   Saim Sarwar                       District of           1:20-cv-11783-     Nathaniel M.
                                       Massachusetts         NMG                Gorton
     v.

     Boxborough Regency LLC
15   Saim Sarwar                       District of           3:20-cv-11782-     Mark G.
                                       Massachusetts         MGM                Mastroianni
     v.

     The Wagon Wheel Motel Inc.
            Case Pending No. 144 Document 1-2 Filed 10/18/20 Page 3 of 6


16   Saim Sarwar                      District of         1:20-cv-11850-   Dennis Saylor IV
                                      Massachusetts       FDS
     v.

     Concord's Colonial Inn One LLC


17   Saim Sarwar                      District of         1:20-cv-02667-   J. Mark Coulson
                                      Maryland            JMC
     v.

     Steele Properties
18   Saim Sarwar                      District of         1:20-cv-02668-   Stephanie A.
                                      Maryland            SAG              Gallagher
     v.

     Lavale Hospitality LLC
19   Saim Sarwar                      District of         1:20-cv-02829    Ellen L. Hollander
                                      Maryland
     v.

     Hotel Gunter 2018 LLC
20   Saim Sarwar                      District of Maine   2:20-cv-00355-   George Z. Singal
                                                          GZS
     v.

     Auburn Fireside Inn LLC
21   Saim Sarwar                      District of New     2:20-cv-12744-   John Michael
                                      Jersey              JMV-JBC          Vazquez
     v.

     Bipin-Seth Inc.
22   Saim Sarwar                      Northern District   6:20-cv-01060-   Thomas J. McAvoy
                                      of New York         TJM-ATB
     v.

     Town House Motor Inn Inc.
23   Saim Sarwar                      Northern District   1:20-cv-01111-   Thomas J.
                                      of New York         TJM-ATB          McAvoy
     v.

     Dobbins Real Estate LLC
           Case Pending No. 144 Document 1-2 Filed 10/18/20 Page 4 of 6


24   Saim Sarwar                 Northern District   1:20-cv-01108-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     Swordfish Realty LLC
25   Saim Sarwar                 Northern District   5:20-cv-01117-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     Jayesh Patel
26   Saim Sarwar                 Northern District   8:20-cv-01110-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     Golden Arrow LLC
27   Saim Sarwar                 Northern District   3:20-cv-01119-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     18718 NY 28 LLC
28   Saim Sarwar                 Northern District   8:20-cv-01161-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     Resort Holdings LP LLC
29   Saim Sarwar                 Northern District   5:20-cv-01171-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     Maplewood Inn LLC

30   Saim Sarwar                 Northern District   5:20-cv-01174-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     ESA 0504 Inc.
31   Saim Sarwar                 Northern District   8:20-cv-01173-   Thomas J. McAvoy
                                 of New York         TJM-ATB
     v.

     William Waldy
            Case Pending No. 144 Document 1-2 Filed 10/18/20 Page 5 of 6


32   Saim Sarwar                     Northern District   5:20-cv-01177-   Thomas J. McAvoy
                                     of New York         TJM-ATB
     v.

     Fayetteville Hotel Ownership
     LLC
33   Saim Sarwar                     Western District of 2:20-cv-01391-NR J. Nicholas Ranjan
                                     Pennsylvania
     v.

     Saleem Mohammad


34   Saim Sarwar                     Western District of 2:20-cv-01393-CB Cathy Bissoon
                                     Pennsylvania
     v.

     Hotel and Stuff Inc.
35   Saim Sarwar                     Western District of 2:20-cv-01469-   Robert J. Colville
                                     Pennsylvania        RJC
     v.

     Millenium Hotels Inc.
36   Saim Sarwar                     Western District of 5:20-cv-01098-   Jason K. Pulliam
                                     Texas               JKP
     v.

     Ajnisha Builders LLC
37   Saim Sarwar                     Western District of 5:20-cv-01165-   David A. Ezra
                                     Texas               DAE
     v.

     Minu LLC
38   Saim Sarwar                     Western District of 7:20-cv-00239-DC David Counts
                                     Texas
     v.

     Rameshbhai Patel
     Kokilaban Patel
39   Saim Sarwar                     Eastern District of 1:20-cv-01447-   William C.
                                     Wisconsin           WCG              Griesbach
     v.

     Bay Motel & Family Restaurant
          Case Pending No. 144 Document 1-2 Filed 10/18/20 Page 6 of 6


40   Saim Sarwar                Eastern District of 1:20-cv-01448-   William C.
                                Wisconsin           WCG              Griesbach
     v.

     MAA LLC


                                        Respectfully submitted,

                                        HOTELS AND STUFF INC.


                                        /s/ J. Allen Roth, Esq.___________________
                                        J. Allen Roth, Esq.
                                        757 Lloyd Avenue #B
                                        Latrobe PA 15650
                                        (724) 537-0939 Telephone
                                        lawmatters@yahoo.com

                                        COUNSEL FOR MOVANT
